The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on Nov. 16, 2021 has been entered.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobenesque et al. (WO 2010/069752 A1; June 24, 2010; made of record by applicant) in view of Lissant et al. (US Patent No. 4,844,620; Jul. 4, 1989).
Regarding claim 1, Dobenesque discloses a process for preparing a fat continuous spread comprising providing a fat powder and oil phase, mixing the oil phase and fat powder to obtain a slurry in a stirred tank, providing an aqueous phase 
While Dobenesque discloses that the two phases are combined before being mixed completely, Dobenesque fails to teach a recirculation means.
Lissant discloses a method of a continuous emulsion, wherein the method includes a recirculation means that recirculates the emulsion exiting from the mixing tank with the aqueous and fat phases to create a pre-emulsion (See Figure 1 below; col 5 lines 50+). Lissant discloses that such recirculation results in a desired prepared emulsion. 

    PNG
    media_image1.png
    496
    516
    media_image1.png
    Greyscale


With respect to steps c) and d) being performed at a temperature below 23 C, Dobenesque discloses that all process steps are carried out below 25 degrees Celsius, which overlaps the claimed range of below 23 C. (Page 6 lines 5-15). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) 
	
Regarding claim 2, Lissant discloses that the aqueous phase and fat slurry are mixed outside the stirred tank (20) by an in-line mixer (18). Therefore, it would have been obvious to apply the same methodology to the process of Dobenesque to help in completely mixing and combining the aqueous phase and fat slurry to result in an even continuous spread as Lissant discloses that such means helps the mixing process.
Regarding claims 3-5, Dobenesque and Lissant discloses that it would have been obvious to use a recirculation means and therefore it would have been obvious to recirculate the mixture of Dobenesque until no water is detectable in order to create a continuous spread.
Dobenesque further teaches that the product is packaged (page 19, lines 20-25).
Regarding claims 6 and 12-13, Dobenesque discloses that all process steps are carried out below 25 degrees Celsius, thus falling within the claimed range of 0 to 40 (Page 6 lines 5-15).
prima facie case of obviousness exists. (MPEP 2144.05 I) 
Regarding claim 7, Dobenesque discloses that the fat powder is a micronized fat powder (claim 9).
Regarding claim 8, Dobenesque discloses that the amount of fat powder is from 5-20%, (page 7 lines 15-21).
Regarding claim 9, Dobenesque teaches that the total amount of fat is from 5 to 40% (page 10 lines 10-15), while the instant claims require from 20 to 45%.
It would have been obvious to one of ordinary skill in the art to vary the total amount of fat depending on the desired properties of the product. Dobenesque discloses an overlapping range and therefore the exact amount is obvious over the prior art. 
Regarding claims 10 and 11, Dobenesque discloses that the mixing is done in a stirred tank with an anchor stirrer (pages 18 and 19).


Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dobenesque et al. (WO 2010/069752 A1; June 24, 2010; made of record by applicant) and Lissant et al. (US Patent No. 4,844,620; Jul. 4, 1989) as applied to claim 1 above, and further in view of Kincaid et al. (US 2005/0129833 A1; June 16, 2005).
Regarding claims 14-15, as stated above, Lissant discloses a method of a continuous emulsion, wherein the method includes a recirculation means that recirculates the emulsion exiting from the mixing tank with the aqueous and fat phases to create a pre-emulsion (See Figure 1 below; col 5 lines 50+). Dobenesque discloses that all process steps are carried out below 25 degrees Celsius, thus falling within the claimed range of 0 to 40 (Page 6 lines 5-15).
Dobenesque and Lissant, however, fail to teach the claimed pressure drop over a period of 12 minutes while recirculating the fat slurry. 
Kincaid discloses a process of making a continuous spread that is further packaged. Kincaid further teaches that positive pressure is applied during recirculation and packaging to prevent separation of the ingredients in the spread (Abstract, [0029]). 
It would have been obvious to one of ordinary skill in the art to apply a stepwise reduction in pressure during recirculation in order to ensure the ingredients in the spread do not separate as taught by Kindcaid.
With respect to the exact pressure and time for reducing the pressure, it would have been obvious to one of ordinary skill in the art to vary the pressure and time depending on the amount being recirculated as a higher amount of product would require a longer time and/or higher pressure. This is merely routine experimentation that is well understood, routine and conventional in the art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 16-19, Dobenesque and Lissant disclose the process as described above, but fail to teach providing a packaging line connected to a 3-way valve. 
Kincaid discloses a process of making a continuous spread that is further packaged, wherein the spread is transferred through a 3-way valve to a packaging means.
It would have been obvious to supply a packaging line with a 3-way valve to the method of Dobenesque in order to provide a packaged final product.


Response to Arguments

Applicant’s arguments are moot based upon the new grounds of rejection presented above.
For the reasons stated above, the 103 rejection is maintained. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A COX/Primary Examiner, Art Unit 1791